DETAILED ACTION
Claims 1-4 are presented for examination, wherein claims 3-4 are withdrawn.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on September 7, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)	CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, from which claim 2 depends, the limitation “mesh size” in “the three-dimensional network structure has an average mesh size of 2.8 nm to 3.5 nm” is not clear whether it refers to (1) openings within the mesh of the three-dimensional network structure, in which said silicate phase is arranged; or, (2) strands of the mesh of the three-dimensional network structure, wherein said strands of said mesh are composed of silicon alloy phase. See also instant specification, at e.g. ¶¶ 0008, 11, 26, 48-52, 81, 86, 90, 142, and 147.
For purposes of examination, said limitation is interpreted as provided infra.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Nakagaki et al(US 2015/0147658).
Regarding independent claim 1, Nakagaki teaches a lithium-ion secondary battery with an improved negative electrode resulting in said battery with upgraded performance, said negative electrode with a distinct structure including (a) a continuous phase with a three-dimensional mesh networked skeleton structure comprising silicon with Si—Si bond; and, (b) a dispersion phase dispersed within said continuous phase, said dispersion phase comprising silicon with Si—O bond (e.g. ¶¶ 0001-15, 23, 26, 30, 35, 42, and 81), reading on “lithium-ion battery,” said battery comprising:
(1)	a positive electrode (e.g. ¶¶ 0042-44 and 69-70), reading on “a positive electrode;”
(2)	said negative electrode (e.g. supra), reading on “a negative electrode;” and,
(3)	an electrolyte solution (e.g. ¶¶ 0042, 47-49, and 70-71), reading on “an electrolyte,”
wherein said negative electrode with said distinct structure includes (a) said continuous phase with said three-dimensional mesh networked skeleton structure comprising silicon with Si—Si bond; and, (b) said dispersion phase dispersed within said continuous phase, said dispersion phase comprising silicon with Si—O bond (e.g. supra),
said continuous phase with said three-dimensional mesh networked skeleton structure comprising silicon with Si—Si bond (e.g. supra), wherein said continuous phase is capable of sorbing and desorbing lithium; and, wherein said continuous phase may include a silicon-based compound, such as an Si—Li compound (e.g. ¶¶ 0012-13, 24, 26, 32, and 34), reading on “the negative electrode contains a negative electrode active material;” “the negative electrode active material contains a silicon material;” and “the silicon material contains a silicon alloy phase … the silicon alloy phase has a three-dimensional network structure;” plus,
said dispersion phase dispersed within said continuous phase with said three-dimensional mesh networked skeleton structure (e.g. supra), wherein said dispersion phase is capable of sorbing and desorbing lithium; and, wherein said dispersion phase with said Si—O bond may include Si—O compounds and Li—Si—O compounds, such as Li2SiO3, Li4SiO4, Li2Si2O5, Li6Si2O7, Li2Si3O7, and/or Li8SiO6 (e.g. ¶¶ 0012-13, 32, and 60), reading on “the negative electrode contains a negative electrode active material;” “the negative electrode active material contains a silicon material;” “the silicon material contains … a silicate phase; “the silicate phase is arranged in a mesh of the three-dimensional network structure…,”
Nakagaki as provided supra teaching “the negative electrode contains a negative electrode active material; the negative electrode active material contains a silicon material; the silicon material contains a silicon alloy phase and a silicate phase; the silicon alloy phase has a three-dimensional network structure; the silicate phase is arranged in a mesh of the three-dimensional network structure.”
Regarding the limitation “the three-dimensional network structure has an average mesh size of 2.8 nm to 3.5 nm,” Nakagaki teaches said continuous phase may have an average thickness between said discontinuous phase in the range of 10 nm or less, such as 0.05-5 nm (e.g. ¶¶ 0026-27), said taught range establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on said limitation.” See also supra, regarding interpreting said limitation.
In the alternative, in the event the said limitation is interpreted to refer to the openings within the mesh of the three-dimensional network structure, Nakagaki teaches said dispersion phase is dispersed within said continuous phase as a plurality of fine particles with an average particle size of e.g. 0.05-20 nm (e.g. ¶¶ 0025-27), and further does not teach pores or voids or discontinuity between said continuous phase and said dispersion phase (see initial disclosure), implying the size of the openings within said mesh of said three-dimensional network structure of said continuous phase is at about the same as the average particle size of said dispersion phase, e.g. 0.05-20 nm, establishing a prima facie case of obviousness of the claimed range, see also e.g. MPEP § 2144.05(I), reading on said limitation.” See also supra, regarding interpreting said limitation.
Regarding claim 2, Nakagaki teaches the battery of claim 1, wherein said said distinct structure of said negative electrode may further incorporate a conductive additive, such as carbon black, graphite, acetylene black and Ketjen Black, and/or carbon fibers; and/or, a binder resin, such as fluorine-based polymers, rubbers, and/or imide-based polymers (e.g. ¶¶ 0035 and 38-40), reading on “the negative electrode active material further contains a carbon material.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cui et al (US 2017/0133662);
Sakamoto et al (US 2017/0092939); and,
Takano et al (JP 2008/235083).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHITOSHI TAKEUCHI whose telephone number is (571)270-5828. The examiner can normally be reached M-F, 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOSHITOSHI TAKEUCHI/Primary Examiner, Art Unit 1723